United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4398
                                    ___________

In re: Kieffer-Mickes, Inc.,             *
                                         *
               Debtor,                   *
                                         *
---------------------                    *
                                         *
Carolynne Kieffer,                       *
                                         *
               Appellant,                * Appeal from the United States
                                         * District Court for the
       v.                                * Eastern District of Missouri.
                                         *
Charles W. Riske,                        *      [UNPUBLISHED]
                                         *
               Appellee,                 *
                                         *
---------------------                    *
                                         *
Peter Lumaghi,                           *
                                         *
               Trustee.                  *
                                    ___________

                            Submitted: December 2, 1998
                                Filed: December 7, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
      Carolynne Kieffer appeals the district court&s1 order dismissing her bankruptcy
appeal, and the court&s subsequent order denying reconsideration. After careful review
of the record and the parties& briefs, we affirm the judgment of the district court
dismissing the bankruptcy appeal for the reasons set forth in its opinion, and we also
affirm the denial of Kieffer&s motion for reconsideration as no abuse of discretion
occurred. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.

                                         2–